Exhibit 10.1

DIRECTOR AGREEMENT

 

            THIS DIRECTOR AGREEMENT (this "Agreement") is entered into as of
____________ by and between Santo Mining Corp., a Nevada corporation
("Company"), and _____________  ("Director"). Company and Director are
collectively referred to hereinafter as the "Parties".

 

ARTICLE 1. WORK ASSIGNMENTS

 

            Section 1.01. Director agrees to provide the services outlined in

Article 2 hereinbelow.

 

            Section 1.02.  Term.  The Agreement  shall commence as of the date

hereof and terminate on ______________.

 

ARTICLE 2. DUTIES OF DIRECTOR

 

            Section 2.01. Description of Duties.  Director shall provide normal
corporate duties required by a public company as a Director.

 

ARTICLE 3. COMPENSATION

 

            Section 3.01.  Compensation.  Director shall be paid at the rate of
One Thousand US Dollars (US$1,000.00) per month for all services rendered.

 

            Section 3.02. Taxes. The relationship by and among the Parties shall
be that of an independent contractor. Contractor shall not receive benefits from
the Company, and contractor shall be solely responsible for paying his state and
federal income, disability and social security taxes, as applicable. No
provision contained herein shall create an employer/employee relationship
between the Parties.

 

                              ARTICLE 4. PROPRIETARY INFORMATION

 

            Section 4.01. Records. (a) All records of the accounts of Company,
of any nature, whether existing at the time of Director's engagement, procured
through the efforts of Director, or obtained by Director from any other source,
and whether prepared by Director or otherwise, shall be the exclusive property
of Company regardless of who actually purchased the original book, record, or
magnetic storage unit on which such information is recorded.

 

                        (b) All such books and  records  shall be  immediately
returned to Company by Director on any termination of engagement, whether or not
any dispute exists between Company and Director at, regarding, and/or following
the termination of this Agreement.

 

Page 1 of 4

 

--------------------------------------------------------------------------------

 

            Section 4.02. Confidentiality. Director hereby acknowledges that he
has received information regarding the business and all of Company's products,
including but not limited customer lists, product information, designs, patent
design and art work, schematics, drawings, software codes and deliverables,
hardware specifications and designs, business strategies, employee agreements,
all of which information is confidential information (the "Confidential
Information"). The parties hereto recognize and acknowledge that the
Confidential Information is proprietary and integral to Company's business and
agrees to keep such Confidential Information confidential shall not at any time
or in any manner, either directly or indirectly, divulge, disclose or 
communicate to any person, corporation or other entity or utilize in any manner
whatsoever any information (including but not limited to the Confidential
Information) concerning any matters affecting or relating to Company's
businesses and/or the Company's products (the "Proprietary Material"). This
covenant of nondisclosure and non-use includes, without limiting the generality
of the foregoing, any of Company's customers, employees, assigns, competitors,
Directors, executors or administrators. Director further agrees not to disclose
to any other person, corporation or entity or utilize any of the Proprietary
Material and/or Confidential Information concerning Company's business, its
products, and/or any of its technologies; concerning Company's manner of
operation of manufacturing; concerning Company's plans, processes or other data
with regard to its products, all of which are Proprietary Material, without the
prior written consent of Company. Director hereto agrees and stipulates that
Company's and all information characterized as Proprietary Material and/or
Confidential Information are important, material and confidential and could
gravely affect the effective and successful conduct of Company's business.
Director further agrees not to disclose the same to any

third person, corporation and/or entity for a period of three (3) years
subsequent to the termination of this Agreement or termination of Director as a
Director of Company, whether such termination is with or without cause.

 

            Section 4.03. Products. All ideas, inventions, products or
otherwise, relating in any way to Company's business, designed, improved,
planned, proposed, altered, modified, refined or enhanced by Director shall be
considered work for hire to the fullest extent permitted under Nevada law and
shall remain at all times the sole property of Company. Director shall not be
allowed to use such ideas, inventions or products unless she receives the prior
written consent of Company. Any and all patents, trademarks, patent filings or
the like relating in any way to Company's products shall remain the sole
property of Company and upon request, Director shall execute any and all
documents, filings or contracts assigning the same to Company. Furthermore,
whenever requested to do so by Company, Director will execute any and all
applications, assignments or other instruments that Company deems necessary to
protect Company's interests therein. Director's obligations hereunder shall
survive the termination of Director's engagement with respect to inventions,
discoveries and improvements conceived or made by Director during the term of
Director's engagement described in this Agreement.

 

 

 

 

Page 2 of 4

                                     

--------------------------------------------------------------------------------

 



ARTICLE 5. NON COMPETITION

 

            Section 5.01. Non-Competition. During Director's term of engagement
set forth in this Agreement, and for a period of two (2) years thereafter,
Director will not directly or indirectly be an owner, partner, director,
manager, officer or employee or otherwise render services or be associated with
any business that competes with company; that during the same period listed
herein, Director will neither directly and/or indirectly, individually or as an
officer, director or agent of any corporation or other entity, engage in or be
interested in the manufacturing, selling or dealing in

Company's products and/or its technology or facsimiles thereof without Company's
written approval; nor reveal any of the Confidential Information and/or
Proprietary Materials received under this Agreement to any third party; nor use
of the Confidential Information and/or Proprietary Materials to manufacture,
sell or deal in any products similar to those manufactured, marketed and/or sold
by Company; nor to affect in any way current or future sales of the Company's
and/or its technology. Further, Director agrees that during the term of this
Agreement he shall not hire away or assist other companies in hiring away
current employees or Directors of Company.

 

ARTICLE 6. GENERAL PROVISIONS

 

            Section 6.01. Notice. Any notices to be given by either party to the
other may be effected either by personal delivery in writing or by mail,
registered and certified, postage prepaid with return receipt requested. Mailed
notices shall be addressed to the parties at their last known addresses as
appearing on the books of Company.

 

            Section 6.02. Entire Agreement. This Agreement supersedes any an all
other agreements, except the sales agreement between Company and Director,
either oral or written between the parties with respect to the engagement of
Director by Company for the purposes set forth in Article 2.1, and contains all
of the covenants and agreements between the parties with respect to such
consulting work whatsoever. Each part to this Agreement acknowledges that no
representations, acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement shall be valid or binding. Any modification of this Agreement will be
effective only if it is in writing signed by the party to be changed.

 

            Section 6.03. Severability. If any provision in this Agreement is
held by a court of competent jurisdiction to be invalid, void, or unenforceable,
the remaining provisions shall nevertheless continue in full force and effect
without being impaired or invalidated in any manner.

 

            Section 6.04.  Governing Law. This Agreement  shall be governed by
and construed in accordance with the laws of the State of Nevada.

 

            Section 6.05. Mandatory Arbitration. Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
settled by binding arbitration in accordance with the Commercial Rules of the
American Arbitration Association by a

 

 

Page 3 of 4

--------------------------------------------------------------------------------

 

single arbitrator, mutually agreed upon by the Parties, in Las Vegas, Nevada.
Judgment upon the award rendered by the arbitrator may be entered into in any
court of competent jurisdiction and shall not be appealable. Furthermore, the
prevailing party shall be entitled to reasonable attorneys' fees.

 

            Section  6.06.  Counterparts.  This  Agreement may be executed in
counterparts,  each of which shall be constitute an original, but all of which
when taken together shall constitute one and the same agreement.

 

 

            IN WITNESS WHEREOF, this Agreement was executed as of the date first
set forth above.

 

Santo Mining Corp.,

a Nevada Corporation

 

____________________________

Alain French

Chief Executive Officer

 

 

DIRECTOR

 

 

___________________________

Name:

 

 

 

 

 

 

 

 

 

 

 

 

Page 4 of 4

--------------------------------------------------------------------------------

